Citation Nr: 0533578	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  97-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 and December 
1971, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied service connection for PTSD.  The 
veteran testified at a July 1999 Travel Board hearing before 
a Veterans Law Judge (VLJ) of the Board.  That VLJ is no 
longer at the Board.  There is a transcript on file.  After 
the Board remanded the claim in November 1999 for additional 
development, including obtaining information relating to the 
veteran's claimed in-service stressors, the veteran requested 
a Central Office hearing, but cancelled this request in 
August 2004.  38 C.F.R. § 20.704(e) (2005).  The requested 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

The evidence is at least evenly balanced as to an appropriate 
diagnosis of PTSD, the actual occurrence of a claimed in-
service stressor, and a link between the two.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, PTSD 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, apply to claims, such as the veteran's July 1995 
claim here, that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, as the Board will grant service connection 
for PTSD in this decision, further discussion of the VCAA is 
unnecessary.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition to the 
requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that a claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. App. at 
98.  If, however, VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  See 
Zarycki, 6 Vet. App. at 98.  Instead, the record must contain 
other objective information that corroborates his testimony 
or statements.  Id.

In the present case, the veteran indicated in his October 
1995 statement in support of claim (VA Form 21-4138) and 
elsewhere that he served in a Headquarters, Headquarters and 
Service Battery (HHB) with the 2d Battalion, 19th Artillery, 
1st Cavalry Division, and in October 1970 he was part of the 
pioneer platoon from that unit sent on a mission to a 
firebase near the Cambodian border to reinforce bunkers and 
the firebase perimeter.  During this time, according to the 
veteran, they sustained some casualties from land mines, 
booby traps, rocket attacks, and sniper fire.  While 
patrolling the perimeter, the veteran became dizzy, his 
vision became blurred, he became disoriented and passed out, 
and when he woke up he could not remember anything.

The veteran's DD Form 214 shows that his Military Occupation 
Specialty (MOS) was artillery surveyor.  The veteran's Bronze 
Star Medal Award indicates that he was in the HHB, 2d 
Battalion, 19th Artillery, and his service personnel records 
reflect that this assignment took place between September and 
April 1970.  An Annual Historical Supplement of the 2d 
Battalion, 19th Field Artillery from January 1970 to December 
1970 indicates that in October 1970, this unit continued its 
mission of direct support of the 1st Brigade, 1st Cavalry 
Division, and that there was a noticeable increase in the 
level of enemy activity at this time, including an October 
22, 1970 incident in which the firebase sustained mortar 
fire, resulting in one wounded in action.  There were also 
mortar rounds and sniper fire reported on November 19, 1970 
with no injuries.  In addition, an Army Operational Report 
Lessons Learned (OR-LL) of the 1st Cavalry Division for the 
period ending October 31, 1970, shows that from August to 
October 1970, this division was realigned into an operational 
area stretching from the Cambodian border to the South China 
Sea.

While the above does not indicate that the veteran engaged in 
"combat with the enemy," VAOPGCPREC 12-99 (Oct. 18, 1999), 
it does corroborate many aspects of his claimed stressor, 
including his unit, its location, and the fact that enemy 
mortar and sniper attacks occurred against his unit at the 
time he was stationed with it.  The veteran's presence with 
his unit at the time these attacks occurred corroborates his 
statement that he experienced such attacks personally, and 
neither corroboration of every detail nor physical proximity 
to or firsthand experience with the attacks need be proven in 
these circumstances.  See Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).

In addition, although the September 1995 VA psychiatric 
examination that initially diagnosed the veteran with PTSD 
did not link the PTSD to any specific stressors, a 
subsequent, May 2001 VA outpatient treatment (VAOPT) record 
recounted this and other stressors and again diagnosed the 
veteran with PTSD.  As the evidence is at least evenly 
balanced as to the existence of an appropriate diagnosis of 
PTSD, the actual occurrence of a claimed in-service stressor, 
and a link between the two, service connection for PTSD must 
be granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


